Citation Nr: 1532193	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  97-07 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than February 25, 2009, for the award of a 20 percent rating for cervical strain with degenerative joint disease.

2.  Entitlement to an effective date earlier than January 27, 2010, for the award of a 40 percent rating for degenerative disc disease of the thoracolumbar spine.

3.  Entitlement to an initial compensable disability evaluation for costochondritis, claimed as chest pain and/or sore rib, lower right side.

4.  Entitlement to an effective date prior to February 1, 2005, for the award of service connection for costochondritis, claimed as chest pain and/or sore rib, lower right side.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 1995. 

This case is before the Board of Veterans Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).

The Board notes that the Veteran had been represented by an attorney; however, with the knowledge and consent of the Veteran, the attorney has withdrawn representation.  The Veteran is currently self-represented (pro se) in this matter.

In a September 1996 rating decision the RO granted service connection for cervical strain with degenerative joint disease, evaluated as noncompensable, from July 1, 1995.  The RO also granted mechanical low back pain with disc bulge at L5-S1, at 40 percent.  Service connection for costochondritis was denied.  Of those issues, only the denied of service connection for costochondritis was appealed.  That appeal was perfected in January 1996.  In April 1998 the Board remanded the case for further development.

In a June 2000 rating decision, the RO reduced the evaluation for service-connected mechanical low back pain with disc bulge at L5-S1, from 40 percent to 20 percent, effective September 1, 2000.  A Statement of the Case (SOC) in October 2000 continued to deny service connection for costochondritis.  A SOC in August 2002 adjudicated the claims for the reduction of the low back, for a compensable rating for the cervical strain, and service connection for costochondritis.  The appeal was perfected in August 2002.  In May 2003 the Veteran testified before a former Veterans Law Judge.  In October 2003 the Board denied the claim for service connection for costochondritis.  The Veteran appealed other issues, but not the issue of costochondritis, to the United States Court of Appeals for Veterans Claims (Court).  Therefore, the issue of service connection for costochondritis became final.  In a September 2004 Order, the Court granted a joint motion relevant to a claim not now on appeal.

However, the October 2003 Board decision also remanded the issues of the evaluations for the lower back and cervical strain to the RO for further development.

In a letter received on February 1, 2005, the Veteran's attorney attempted to reopen the claim for service connection for costochondritis.  In a rating decision in July 2007, the RO declined to reopen the claim.  That issue was appealed and in a September 2008 Board decision, the Board reopened the claim and remanded the issue of service connection for costochondritis.  The RO granted service connection in a May 2012 rating decision for costochondritis and assigned a noncompensable rating effective February 1, 2005.  The Veteran filed a NOD arguing for a compensable rating and an earlier effective date.

In June 2008, the Board informed the Veteran that the Veterans Law Judge who conducted the hearing in May 2003 was no longer employed by the Board and indicated that he was entitled to another hearing.  The Veteran responded in July 2008 that he did not want to testify at another Board hearing.

In a September 2008 decision, the Board again remanded the cervical and thoracolumbar spine rating claims and the TDIU claim, to the RO for further development.

In a May 2012 rating decision, the RO increased the initial ratings assigned for the cervical spine disability from zero to 10 percent effective from February 25, 2009; and for the thoracolumbar spine disability from 20 to 40 percent effective from January 27, 2010.  In December 2012, the Board granted a 10 percent disability rating for cervical strain for the period prior to February 25, 2009 and a 20 percent disability rating from February 25, 2009.  The Board also revoked the reduction of the disability rating for degenerative disc disease of the thoracolumbar spine for the period prior to January 27, 2010 and restored of a 40 percent disability rating prior to January 27, 2010.  Therefore, the Veteran is rated 40 percent for his thoracolumbar spine condition since July 1, 1995.  He is rated at 10 percent for his cervical strain from July 1, 1995 to February 25, 2009 and at 20 percent since then.  As will be discussed below, the issue of earlier effective dates for the cervical strain and the thoracolumbar spine condition are not properly before the Board and those issues are dismissed.

The Board acknowledges that the issues of entitlement to a compensable rating and an earlier effective date for the grant of service connection for costochondritis have been perfected, but not yet certified to the Board.  However, the Board's review of the claims file reveals that the AOJ has completed its action on these issues.  As such, the Board will accept jurisdiction over them at this time.

The TDIU claim was last remanded by the Board in December 2012.  There has been substantial compliance with the mandates of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  In a December 2012 decision, the Board provided a decision on the evaluation, including staged ratings, for the Veteran's cervical strain with degenerative joint disease and degenerative disc disease of the thoracolumbar spine.

2.  The Veteran did not appeal the December 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court); therefore, the December 2012 Board decision became final.

3.  The Veteran's costochondritis is manifested by subjective accounts of pain without moderate functional loss or other evidence of functional impairment or other abnormality.

4.  An unappealed October 2003 Board decision denied service connection costochondritis.

5.  VA received an application to reopen the claim for service connection for costochondritis on February 1, 2005.

6.  The Veteran's service-connected disabilities have not been shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The claim for entitlement to an effective date earlier than February 25, 2009, for the award of a 20 percent rating for cervical strain with degenerative joint disease is dismissed.  38 U.S.C.A. § 7104, 7105 (West 2014); 38 C.F.R. § 20.201 (2014).

2.  The claim for entitlement to an effective date earlier than January 27, 2010, for the award of a 40 percent rating for degenerative disc disease of the thoracolumbar spine is dismissed.  38 U.S.C.A. § 7104, 7105 (West 2014); 38 C.F.R. § 20.201 (2014).

3.  The criteria for a compensable disability rating for costochondritis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5399-5321 (2014).

4.  The criteria for an effective date earlier than February 1, 2005, for the grant of service connection for costochondritis have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. § 3.114, 3.151, 3.155, 3.159, 3.400, 3.816 (2014).

5.  The criteria for assignment of TDIU are not met.  38 U.S.C.A. §§1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of Claims for Earlier Effective Dates for Cervical Strain and Degenerative Disc disease of the Thoracolumbar Spine

In December 2012, the Board granted the Veteran an increased rating for cervical strain and for degenerative disc disease of the thoracolumbar spine.  The decision was accompanied with notice on how the Veteran could effectuate an appeal to the Court and that any appeal to the Court needed to be accomplished in 120 days.  The Veteran and his attorney at the time failed to appeal the decision.  A rating decision dated in December 2012 was issued by the RO that implemented the Board's earlier December 2012 decision.

Instead of appealing the Board's decision, the Veteran's attorney filed a Notice of Disagreement (NOD) in April 2013.  The Board points out that the NOD issued in April 2013 actually disagrees with a May 2012 rating decision, that included issues the Board reviewed in its December 2012 decision and had adjudicated largely in the Veteran's favor.  Despite that apparent confusion and after further correspondence with the Veteran's attorney and the Veteran, the RO issued a Statement of the Case in May 2015 for the issues listed in the April 2013 NOD.  The Veteran then filed a VA Form 9 in June 2015.  Despite the procedural steps taken by the RO and the Veteran, these issues are not properly on appeal.

A Notice of Disagreement can only be filed with respect to "an adjudicative determination by the agency of original jurisdiction [(AOJ)]."  38 C.F.R. § 20.201.  While the claimant's attorney filed a "Notice of Disagreement," the most recent rating decision was simply implementing the Board decision.  The Veteran (or his attorney) cannot challenge the merits of the Board's December 2012 decision by expressing disagreement with the AOJ's implementing decision.  See Harris v. Nicholson, 19 Vet. App. 345, 348 (2005); see also Smith v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994) (construction of regulation to permit review by RO of a Board decision to be avoided); Donovan v. Gober, 10 Vet. App. 404, 409 (1997) ("an RO must not be placed in the anomalous position of reviewing the decision of the [Board], a superior tribunal").

Nor can the April 2013 NOD be construed as a motion for reconsideration of the December 2012 decision.  In Fithian v. Shinseki, the court held "that filing a motion for reconsideration at an RO constitutes a constructive filing of a motion for reconsideration at the Board."  24 Vet. App. 146, 154 (2010).  The Court also reaffirmed the holding of Kouvaris v. Shinseki, 22 Vet. App. 377 (2009), that "strict compliance as to where within the Board, or even within VA, the motion for reconsideration must be filed is not required."  Fithian, 24 Vet. App. at 155.  However, these cases are distinguishable because on the face of the NOD, the Veteran's attorney is disagreeing with a May 2012 rating decision, a rating decision that has already been appealed to the Board with a decision rendered.  

Further, as discussed in Kouvaris v. Shinseki, 22 Vet. App. 377 (2009), pursuant to paragraph (a) of 38 C.F.R. § 20.1001, "a motion for reconsideration must be in writing and must include (1) the name of the veteran, (2) the applicable VA file number, and (3) the date of the Board's decision to be reconsidered...  A request for reconsideration must also set forth the alleged obvious error of fact or law in the applicable decision of the Board, or other appropriate basis for requesting reconsideration, 38 C.F.R. § 20.1001(a)..."  The NOD at issue here did not meet any of these requirements as it specifically disagrees with a prior rating decision, not the Board decision.  Each of those issues were then adjudicated by the Board and the Veteran and his attorney failed to appeal to the Court or submit a proper motion for reconsideration.

The December 2012 Board decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  Accordingly, the issues are dismissed.

II.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for costochondritis.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  The Board has also reviewed records on Virtual VA and the Veterans Benefits Management System (VBMS).

The Veteran was afforded a VA examination in December 2011 to assess his costochondritis and a general VA examination in October 2014 that were adequate as the examiners reviewed the claims folder, considered the Veteran's history and the current examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The December 2011 report provides clinical findings which are pertinent to the criteria applicable to rating costochondritis.

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

III.  Increased Rating for Costochondritis

Rating Criteria

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Veteran's appeal originates from a rating decision that granted service connection and assigned the initial rating.  Staged ratings are appropriate in any increased-rating or initial rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran contends that his costochondritis warrants a compensable disability rating. 

The Veteran's costochondritis is currently evaluated noncompensable under 38 C.F.R. § 4.71a Diagnostic Code 5399-5321.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The additional code is shown after the hyphen.  In this case, DC 5399 is used to identify musculoskeletal disability that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 4.27.  The assignment of DC 5321 shows that the Veteran's service-connected costochondritis is rated as analogous to Group XXI, muscles of respiration of the thoracic muscle group.  Under that DC, a noncompensable rating is assigned for slight functional loss.  A 10 percent rating is assigned for moderate functional loss.  The highest rating of 20 percent is assigned for severe or moderately severe functional loss.

The Board notes that the Veteran's service treatment records (STR) include some mention of costochondritis.  He complained of chest pain on several occasions and diagnoses included musculoskeletal chest wall pain, chest pain syndrome, left costochondritis, and pleuritic chest pain secondary to costochondritis.  However, at a VA examination in April 2002, the Veteran was found to not have the condition.

After filing to reopen the claim, the Veteran underwent a VA examination in December 2011.  The examination report noted that the Veteran has had rib pain since 1980 that is intermittent with remissions.  The report notes that the Veteran takes Naproxen and Aleve and the treatment response is good.

The report noted that there was no history or hospitalization or surgery for this condition, trauma to the bone, bone neoplasm, osteomyelitis, inflammation, deformity, fever, and general debility.  Clinical tests showed right-sided rib pain.  The impression was there is "no acute or old rib fracture."  The examiner diagnosed the Veteran with costochondritis and the problem associated with the condition was rib pain.  The examiner opined that there was no significant general occupational effect.

The same results were reported in an earlier VA examination in February 2009.  The Board also reviewed the post-service treatment records.  The records do indicate complaints of rib pain and treatment.  However, there are no discussions of the pain or functional loss being reported as more severe than reported at the VA examination.  Therefore, there is no other competent medical evidence to consider in deciding this appeal.

The Board has also considered the Veteran's statements and reports of symptoms.  His statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed.Cir.2006)).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.

Turning to an evaluation of these facts, the Board notes that the Veteran's costochondritis has produced only subjective complaints of pain.  The record does not show medical evidence of arthritis, nor does it show a limitation of motion of any joint as a result of the Veteran's costochondritis.  The Board notes that pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Pain may cause a functional loss, but it itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Although the Veteran may experience pain in his ribs, this symptom has not caused a functional impairment, nor has it risen to the level of severity associated with a compensable disability rating.  Accordingly, a compensable rating of the Veteran's costochondritis is not warranted at any time. 

Extraschedular Consideration

Finally, an extraschedular evaluation is for consideration where service-connected disabilities present an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disabilities.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

There is no evidence of marked interference with employment or frequent periods of hospitalization.  The Veteran has not claimed, and there is no evidence in the file, that the Veteran's costochondritis has presented a marked interference with his employment.  Further, the evidence reflects that the Veteran has not been hospitalized for this condition.  Thus, consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).

IV.  Earlier Effective Date

The Veteran contends that the effective date for the grant of service connection for costochondritis should be earlier than February 1, 2005.

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

An application for VA compensation must generally be a specific claim in the form prescribed by the Secretary, i.e., VA Form 21-526. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication received from the claimant (or specified individuals) that indicates an intent to apply for one or more VA benefits, and identifies the benefit sought, may be considered an informal claim. 38 C.F.R. § 3.155(a).  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

When there is an approximate balance of positive and negative evidence regarding any matter material to the resolution of a claim, all reasonable doubt will be resolved in favor the claimant.  38 U.S.C.A. § 5107.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an effective date earlier than February 1, 2005, for the grant of service connection for costochondritis.

An October 2003 final and unappealed Board decision denied service connection.  The Veteran appealed other issues from that Board decision; however, the issue of service connection for costochondritis was not appealed.  The Veteran's attorney submitted a letter signed January 15, 2005 but received by VA on February 1, 2005 indicating a desire to reopen the claim for service connection for costochondritis.

This application ultimately led to the September 2008 Board decision reopening the claim and the May 2012 rating decision that granted service connection for costochondritis with an effective date of February 1, 2005.

Applying the pertinent VA regulation (38 C.F.R. § 3.400) to the facts, it is clear that an effective date earlier than February 1, 2005, is not warranted for the grant of service connection for costochondritis.  The record contains no document or correspondence received before the February 1, 2005, that constitutes an application to reopen the claim for service connection for costochondritis since the prior final denial.  There is no evidence or statement received before February 1, 2005, that can be construed as a formal or informal application to reopen the claim for service connection for l costochondritis.  Thus, the Board finds that an effective date prior to February 1, 2005, for the grant of service connection for l costochondritis is not warranted.

As the preponderance of the evidence is against the claim for an effective date prior to February 1, 2005, for the grant of service connection for costochondritis, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

V.  TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

Here, the Veteran meets the schedular rating requirements for a TDIU award 38 C.F.R. § 4.16(a) as he has a combined rating of 70 percent effective December 13, 2004 and he is rated for degenerative disc disease of the thoracolumbar spine at 40 percent.  However, the Veteran is gainfully employed; therefore, he is not entitled to a TDIU award.

On a July 2005 TDIU application, the Veteran reported that he had one year of college, plus automotive training.  His employment history since leaving service in 1995 included working as a pastor and council member.  He indicated that he was working as a pastor, without pay,  

Pursuant to the most recent Board remand, the Veteran underwent a VA examination in October 2014 to determine the effect of his service-connected disabilities on his employability.  The report provides the following: the "Veteran is [service-connected] for several conditions which he admits would not influence his ability to work.  He reported his neck and low back are his most symptomatic conditions."  The examination also provides the following: the "Veteran works as a pastor and considers this a full time job.  He previously worked on the city council in Anniston [from] 2000 to 2012."  

On examination, the examiner noted functional impairment related to the low back and neck as less movement than normal and pain on movement.  The examiner specifically noted that the Veteran's back and neck disabilities do not impact his ability to work.  The examiner noted that the Veteran would be prevented from physical labor but is "capable of sedentary employment."

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  The focus of the examiner is not on whether the Veteran is unemployable due to his service-connected disabilities but the functional impairment caused solely by her service-connected disabilities. 

The Veteran has undergone numerous examinations for various conditions and in most of those examination reports the Veteran explained that he worked as a pastor.  The Veteran essentially argues that his work as a pastor is marginal employment.  He submitted statements where he argues that he feels unemployable.  While his particular choice of employment may result in income consistent with marginal employment, the evidence reflects that the Veteran's background of one year of college could allow him to obtain alternative types of employment.  He indicated to the most recent examiner in October 2014, that he feels that, with the exception of his back and neck disabilities, his other service-connected conditions would not affect his ability to work.  That examiner specifically noted that the neck and back disabilities had no effect on the Veteran's ability to work and he was capable of sedentary employment.  There is no evidence of record that the Veteran would be precluded from engaging in sedentary employment, consistent with his one year of college education, if he so chooses.  

After review of the remainder of the record, the Board finds no medical opinion in support of the Veteran's claim for a TDIU award.  Although he does suffer from his service-connected disabilities, especially his lumbar spine disability, repeat VA opinions have determined that he continues to work and has been employed for many years.

Thus, in the absence of any evidence of unusual or exceptional circumstances beyond that that contemplated by the assigned scheduler disability evaluations, a referral for consideration of a TDIU on an extraschedular basis is not warranted, and the preponderance of the evidence is against the claim.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

ORDER

Entitlement to an effective date earlier than February 25, 2009, for the award of a 20 percent rating for cervical strain with degenerative joint disease, is dismissed.

Entitlement to an effective date earlier than January 27, 2010, for the award of a 40 percent rating for degenerative disc disease of the thoracolumbar spine, is dismissed.

Entitlement to an initial compensable disability evaluation for costochondritis, claimed as chest pain and/or sore rib, lower right side, is denied.

An effective date prior to February 1, 2005, for the award of service connection for costochondritis, claimed as chest pain and/or sore rib, lower right side, is denied.

Entitlement to a TDIU is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


